DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement reasons for allowance

Claims 1, 8 and 15 are allowed because the prior art fails to teach the underlined portion of the independent claims as recited below

Regarding claim 1 “A method of personalizing streaming media content, comprising: identifying, at a client-side streaming media player, a plurality of available streaming-media stations, wherein at least one of the streaming-media stations streams media selected in accordance with user feedback associated with a user of the client-side streaming media player; 
presenting, via the client-side streaming media player, station selection options to the user of the client-side streaming media player, the station selection options including: an option to select at least two media stations from among the plurality of available streaming-media stations; and an option to specify respective play-time amounts allotted to each of the at least two media stations, wherein the respective play-time amounts indicate percentages, of an expected media streaming period, allocated to an individual media station; 
receiving, at the client-side streaming media player, a stream provider rule defining a minimum play time per stream, wherein the stream provider rule is in addition to user preferences specifying-the respective play-time amounts allotted to each of the at least two media stations; 
at the client-side streaming media player, automatically sequencing the at least two media stations to generate a combined media output by switching among the at least two media stations in accordance with both the station selection options and the stream provider rule; and at the client-side streaming media player, during each instance of the expected media streaming period, outputting the combined media output to an output device.”

Regarding claim 8 “A playback device comprising: one or more processors which process program instructions; a network device connected to said one or more processors for communication with a network; a memory device connected to said one or more processors; a media output device connected to said one or more processors; and program instructions residing in said memory device for personalizing streaming media content by: 
identifying a plurality of available streaming-media stations, wherein at least one of the streaming-media stations streams media selected in accordance with user feedback associated with a user of the playback device; 
presenting station selection options to the user of the playback device, the station selection options including: an option to select at least two media stations from among the plurality of available streaming-media stations; and an option to specify respective play-time amounts allotted to each of the at least two media stations, wherein the respective play-time amounts indicate percentages, of an expected media streaming period, allocated to an individual media station; 
receiving, at the client-side streaming media player, a stream provider rule defining a minimum play time per stream, wherein the stream provider rule is in addition to user preferences specifying-the respective play-time amounts allotted to each of the at least two media stations; 
automatically sequencing the at least two media stations to generate a combined media output by switching among the at least two media stations in accordance with both the station selection options and the stream provider rule; and during each instance of the expected media streaming period, outputting the combined media output to an output device.”

Regarding claim 15 “A digital program product comprising: a non-transitory machine-readable storage medium; and program instructions residing in said non-transitory machine-readable storage medium for personalizing streaming media content by: identifying a plurality of available streaming-media stations, wherein at least one of the streaming-media stations streams media selected in accordance with user feedback associated with a user of a client-side streaming media player; 
presenting station selection options to the user of the client-side streaming media player, the station selection options including: an option to select at least two media stations from among the plurality of available streaming-media stations; and an option to specify respective play-time amounts allotted to each of the at least two media stations, wherein the respective play-time amounts indicate percentages, of an expected media streaming period, allocated to an individual media station; 
receiving, at the client-side streaming media player, a stream provider rule defining a minimum play time per stream, wherein the stream provider rule is in addition to user preferences specifying-the respective play-time amounts allotted to each of the at least two media stations; 
automatically sequencing the at least two media stations to generate a combined media output by switching among the at least two media stations in accordance with both the station selection options and the stream provider rule; and during each instance of the expected media streaming period, outputting the combined media output to an output device.”

DeYonker et al. (US 2006/0037047) teach a method of providing a user interface that includes options for a user to create an electronic program guide (EPG) that list programs broadcasted by different channels (see paragraph [0038]).  The user is given the options of selection of programs that are enabled based on a percentage of desired program recordings (see paragraph [0047].  DeYonker discloses a user can select programs to generate an EPG based on user preferences such as a percentage of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459